DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/16/2021 and 7/19/2021 were considered by the examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bak et al. (US 2014/0122075) teaches a voice recognition apparatus is provided. The voice recognition apparatus comprises: a voice receiver which receives a user's voice signal; a first voice recognition engine which receives the voice signal and performs a voice recognition process; a communication unit which receives the voice signal and transmits the voice signal to an external second voice recognition engine; and a controller which transmits the voice signal received through the voice receiver to at least one of the first voice recognition engine and the communication unit.
VanLund et al. (US 2016/0180853) teaches a speech-based system includes an audio device in a user premises and a network-based service that supports use of the audio device by multiple applications. The audio device may be directed to play audio content such as music, audio books, etc. The audio device may also be directed to interact with a user through speech. The network-based service monitors event messages received from the audio device to determine which of the multiple applications currently has speech focus. When receiving speech from a user, the service first offers the corresponding meaning to the application, if any, that currently has primary speech focus. If there is no application that currently has primary speech 
Jain et al. (US 2016/0042748) teaches a voice-based system may comprise a local speech interface device and a remote control service. A user may interact with the system using speech to obtain services and perform functions. The system may allow a user to install applications to provide enhanced or customized functionality. Such applications may be installed on either the speech interface device or the control service. The control service receives user speech and determines user intent based on the speech. If an application installed on the control service can respond to the intent, that application is called. Otherwise, the intent is provided to the speech interface device which responds by invoking one of its applications to respond to the intent.
The difference between the prior art and the claimed invention is that the above mentioned prior art do not explicitly teach  receiving, via the second network interface, the data representing the voice input; and after receiving the data representing the voice input, sending, via the second network interface, the data representing the at least one media playback system command corresponding to the voice input, the at least one media playback system command causing the playback device to play back the audio.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bak, VanLund and Jain to include receiving, via the second network interface, the data representing the voice input; and after receiving the data representing the voice input, sending, via the second network interface, the data representing the at least one media playback system command corresponding to the voice input, the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656